EXHIBIT 10.13 Letter of Intent ( The Application of Glass Microspheres to Treat Cancer ) The first party: China PharmaHub Corp.( PharmaHub) The second party: Chengdu Gaotong Isotope Co., Ltd. (CNNC) Background China PharmaHub Corp.("PharmaHub") is a global biotechnology company specializing in technology transfer in bio-pharmacy and medical devices. PharmaHub has close collaboration with partners from universities, companies, research centers in the field of American bio-pharmacy. With solid technical resources, it is the agency company to promote business in China for many pharmaceutical and medical companies. The company plans to emphasis on developing Chinese market for a long time. Currently it is negotiating with Chinese governments, universities, technology transfer institutions and enterprises to establish partnership. The company also plans to find agents with powerful organizations in China, to help conduct business in China. Chengdu Gaotong Isotope Co., Ltd. (CNNC), hereinafter referred to as CNGT, is a high-tech enterprise established in 2002 by the main initiator Nuclear Power Institute of China. 1 Taking full advantage of resource superiority of Nuclear Power Institute of China, CNGT applies itself to industrialization of nuclear technology application. In the past twenty years, CNGT took the lead in successfully developing the production technologies of both Gel-type Technetium-99m Generator in the world and Iodine-131 by dry distillation in China. The first Cobalt-60 Teletherapy Source, Cobalt-60 Industrial Irradiation Source and Cobalt-60 Gamma Knife Therapy Source in China were fabricated by CNGT. More than twenty production facilities of radiopharmaceutical and sealed radioactive sources were completed. CNGT has B(U) sealed radioactive source transportation containers and five wells with storage capability of max. 5million curies Cobalt-60. CNGT can produce not only more than thirty species of radiopharmaceutical, radiochemicals and standard sealed radioactive sources but also non-standard sealed radioactive sources of Cobalt-60, Iridium-192, Selenium-75, Cesium-137, etc CNGT has well-trained and certificated professionals for Class 7 dangerous goods transportation and nuclear technology service. CNGT has sufficient ability to provide good services for sealed radioactive sources loading and unloading, radioactive material transporting, spent sealed radioactive sources reclaiming and nuclear application facilities decommissioning, etc 2 The application of glass microsphere to treat cancer is a kind of brachytherapy, also known as internal radiotherapy. Irradiated Microsphere is a popular form treating Hepatocellular Carcinoma (HCC), or primary malignancy (cancer) of the liver. It uses a weaker, shorter range radiation source for the in-situ irradiation of the tumor. Consequently, larger doses of radiation can be used, and damage to adjacent healthy tissue is minimized. The irradiated microspheres used for brachytherapy have diameters ranging from 20 to 53 micrometers. These microspheres contain a neutron activatable element which can emit desired radiation by neutron activation. The microspheres are biocompatible. They are chemically durable so that none of radioisotope is released in the biological environment due to the dissolution of microspheres. The advantages of microspheres to treat primary liver cancer are: Treatment is localized shorter range radiation. Larger dose of radiation is delivered to diseased organs. Higher probability of destroying cancer cells is achieved. Fewer side effects minimized the unpleasant feeling of patients. Outpatient treatment Lower treatment costs 90Y microspheres have been approved by FDA to treat patients with secondary liver cancer. 3 On the basis of several potential contacts and negotiations, Chengdu Gaotong Isotope Co., Ltd. and China PharmaHub Corp. identified cooperative intentions to introduce glass microspheres technology, raw materials and equipment from America and spread glass microspheres technology and products to treat cancer in China. Both sides agree to sign the Letter of Intent: I.Both sides agree to make concerted efforts to promote the spread and application of glass microspheres technology and products to treat cancer in China. Both sides make concerted efforts to get license from State Food and Drug Administration, China. II.Both sides agree to start cooperation intention from using glass microspheres to treat liver cancer, then spread this technology into other cancer treatment. China PharmaHub Corp. is responsible for introducing raw materials and technology of glass microspheres from America, and ensure that the technology get permission from related authoritative institutions. III. Chengdu Gaotong Isotope Co., Ltd. will take full advantage of its resources in the field of radiation therapy, such as radiation technology, storage and transportation of radiative products, radiation medical institutions, government support, to support the spread of glass microspheres technology to treat cancer. 4 IV.Both sides agree to establish a company specializing in spreading and running glass microspheres technology to treat cancer at the right time, so as to guarantee the smooth-running and rapid application of the project. V.The cooperation contents are confidential. Without permission from both sides, the information of cooperation and technology should not be disclosed to any third party. VI. Both sides agree to provide required technology and data as soon as possible, and sign Non-disclosure Agreement. Both sides agree to make application plan and sign detailed cooperation agreement. The Letter of Intent will have two copies, which shall be effective upon signing by the representatives of both Parties. Each Party shall keep the original version. Both versions are equally valid. 5 Signature: China Pharm ub Corp. Tel: +001 (909)_843-6388 Address: 20955 Pathfinder Road, Suite 100, Diamond Bar, California, U.S.A Postal code: 91765 Fax: +001 (877) 849-9553 Signature: Chengdu Gaotong Isotope Co., Ltd. (CNNC) Address : Science & Technology Development Building B, No.28 South Third Section, Yihuan Road, Chengdu, P.R. of China. Postal code: 610041 Tel: 028-85904385, 8590407 6
